Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                     May 28, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
                                                                  COURT OF CRIMINAL APPEALS
Austin, TX 78711                                                          M 05 2Qn

        Re:   Hiram Miles                                                              , vsferlt
              v. Texas
              No. 14-9983
              (Your No. WR-46, 247-12)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
21, 2015 and placed on the docket May 28, 2015 as No. 14-9983.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by      ^ ^ { ^ //
                                         Redmond K. Barnes
                                         Case Analyst